Citation Nr: 0834797	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  03-31 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder 
secondary to service-connected instability, right knee, 
status post partial meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1952 to May 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a July 2004 decision, the Board denied the veteran's claim 
for service connection for a lumbar spine disorder secondary 
to service-connected instability, right knee, status post 
partial meniscectomy.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2007 decision, the Court 
vacated and remanded the Board's July 2004 decision for 
further proceedings consistent with its ruling, including a 
new adjudication.  

The case has been returned to the Board for further appellate 
action.  In January 2008, the Board sent a letter to the 
veteran asking that he submit any additional evidence or 
argument with 90 days of the date of the letter.  The 
veteran's representative sent in new evidence and argument in 
March 2008 and requested an additional 90-day period of time 
in which to respond to the Board's January 2008 letter.  The 
Board granted the veteran's request in April 2008.  The 
veteran submitted additional evidence and argument in July 
2008, waived RO consideration of the additional evidence 
asked that the Board proceed with its adjudication of the 
claim.  


FINDING OF FACT

The appellant has a lumbar spine disorder that was caused or 
aggravated by his service- connected right knee disorder.




CONCLUSION OF LAW

The veteran's lumbar spine disorder was incurred or 
aggravated by a service-connected condition.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).



History and Analysis

The veteran contends that his lumbar spine disorder is the 
result of a service-connected condition.  Specifically, he 
argues that he either developed or aggravated a lumbar spine 
disorder as a result of his service-connected right knee 
disorder, which he asserts causes an altered gait.  In this 
regard, service connection is currently in effect for 
instability, right knee, status post partial meniscectomy, 
evaluated as 30 percent disabling. 

Post-service medical evidence includes VA private medical 
records, dated between 1955 and 2008.  These records include 
a July 1999 x-ray report that shows degenerative changes with 
osteophyte formations.  Records also show that beginning in 
February 2002 the veteran received treatments for low back 
pain, which included the use of a corset.  The veteran 
discontinued use of his corset by the end of his treatment in 
March 2002.  A May 2002 MRI report contains an impression 
noting multilevel degenerative changes throughout the entire 
lumbar spine.  Other diagnoses included obesity and left knee 
pain in June 2002.  A July 2002 VA neurosurgery consultation 
report notes that the veteran reported a history of back pain 
for many years, severe for the last 18 months, after he 
slipped and twisted his back.  A magnetic resonance imaging 
(MRI) report discussed in this consultation revealed severe 
degenerative disc disease, especially at L3- 4, L4-5, L5-S1.  
The assessment was discogenic low back pain and left lower 
extremity pain. 

A September 2002 VA spine examination report shows that the 
veteran reported a history of several injuries to his back, 
most recently about two years before.  He indicated that he 
was retired from being a conductor on a railroad.  The 
diagnosis was degenerative disc disease, lumbar spine, 
multiple levels. The examiner opined that he did not think 
the veteran's low back problems were the result of his knee 
problems.  The examiner explained that he though it was 
basically a function of the veteran's age and having to work 
standing for many hours at a time.  He also stated that this 
was conjecture on his part, however, and that he was unable 
to state this conclusion with any conviction.  He concluded 
by asserting that it was possible that the veteran's knee had 
triggered his back problem, but he did not think it was the 
case.  

VA treatment records in October 2002 and beyond show 
treatment for low back pain.  VA records dated between 
January and February of 2003 show treatment for lumbar spine 
symptoms.  The assessments included "low back pain, 
multifactorial etiology," "chronic low back pain of 
multifaceted origin," "rule out facetogenic pain," and lumbar 
myofascial pain.  A January 2003 report showed that the 
veteran was concerned regarding the possibility that his 
right knee disability and pain had played a role in his low 
back pain.  The examiner stated that he had explained to the 
veteran that this could not be ruled out, because any 
condition that alters the proper body mechanics and gait will 
have a long term negative impact in the spine and secondary 
pain problems.  VA treatment records from February 2003 show 
treatment for lumbar pain that included epidural steroid 
injections.  A June 2003 VA treatment report noted that the 
veteran stated he had right knee pain for about 20 years, and 
that he had low back pain.  The examiner stated that it was 
possible that the veteran's right knee pain could have 
increased the pain in the low back by altering the mechanics 
of spine.  The examiner opined that although it was hard to 
prove, it was a theoretical possibility. 

A VA note in January 2008 stated that the veteran had severe 
lumbar spinal stenosis that was intractable and interfered 
with his overall daily functioning.  The doctor of osteopathy 
opined that the condition was likely due to years of 
degenerative changes and it was conceivable that his 
mechanical alterations in gait over the years stemming from 
his service-connected knee injury may have contributed to the 
development of severe lumbar spondylosis and ultimate spinal 
stenosis.  He added to his opinion in a February 2008 note, 
where he stated that he wanted to clarify his wording.  He 
opined that he felt it was at least as likely as not that the 
veteran's knee difficulties and mechanical alterations in his 
gait aggravated his lumbar spine disorder.  

In July 2008, S.C.M, an orthopedic surgeon, provided an 
opinion upon review of the veteran's medical records that it 
was at least as likely as not that the veteran's service 
connected knee disability caused or contributed to his lumbar 
spine disability and related complaints.  The rationale for 
his opinion was that the veteran's chronic knee pain and 
associated changed to his gait likely had altered his body 
mechanics, resulting in degenerative changes in the disc and 
facet joints of his spine, thereby producing spinal 
instability and pain.  

There is evidence both for and against the veteran's claim.  
The veteran is shown to have a complex medical history that 
includes a right knee injury, diagnoses of obesity and left 
knee pain (service connection is not currently in effect for 
a left knee disorder), as well as the veteran's reports of 
several post- service low back injuries. 

The September 2002 VA examiner opined that he did not think 
the veteran's low back problems were the result of his knee 
problems.  He explained that he though it was basically a 
function of age and having to work standing for many hours at 
a time.  He also stated that this was conjecture on his part, 
however, and that he was unable to state this conclusion with 
any conviction.  The January 2003 and June 2003 VA outpatient 
treatment records contain opinions that were equivocal in 
nature.  The language employed by the examiners in each of 
these three medical reports is not definitive and includes 
words and phrases like "conjecture", "it is possible" and 
"could not be ruled out."  It has been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  Further, the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  

There is no contrary unequivocal medical opinion of record, 
however.  Not only is there no unequivocal medical opinion 
against the veteran's claim, but there is medical evidence - 
the January/February 2008 VA opinion and the July 2008 
private opinion - in support of the veteran's claim.  While 
some of the evidence in the claims file is speculative in 
nature, there are now two recent medical opinions linking the 
veteran's lumbar spine disability with his service-connected 
knee instability by concluding that it is at least as likely 
as not that the veteran's knee difficulties and mechanical 
alterations in his gait aggravated his lumbar spine disorder 
and that the veteran's knee instability and limping at least 
as likely as not are the cause of his current spinal 
instability and pain and as least as likely as not continue 
to contribute to that ongoing complaint.  It is clear that 
the evidence currently of record regarding the veteran's 
claim for service connection for a lumbar spine disorder is 
at least in equipoise.  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  See Gilbert, supra.  Therefore, service connection 
for a lumbar spine disorder is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for a lumbar spine disorder secondary to 
service-connected instability, right knee, status post 
partial meniscectomy, is granted. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


